Exhibit 10(i)

Contract No. 117119

 

NATURAL GAS PIPELINE COMPANY OF AMERICA (Natural)

TRANSPORTATION RATE SCHEDULE FTS

AMENDMENT NO. 2 DATED April 28, 2000

TO AGREEMENT DATED February 25, 2000 (Agreement)

 

1. [X] Exhibit A dated April 28, 2000. Changes Primary Receipt
Point(s)/Secondary Receipt Point(s) and Point MDQ's. This Exhibit A replaces any
previously dated Exhibit A.

2. [ ] Exhibit B dated April 28, 2000. Changes Primary Delivery
Point(s)/Secondary Delivery Point(s) and Point MDQ's. This Exhibit B replaces
any previously dated Exhibit B.

3. [ ] Exhibits A and B dated April 28, 2000. Changes Primary Receipt and
Delivery Points/Secondary Receipt and Delivery Points. These Exhibits A and B
replace any previously dated Exhibits A and B.

4. [X] Exhibit C dated April 28, 2000. Changes the Agreement's Path. This
Exhibit C replaces any previously dated Exhibit C.

5. [ ] Revise Agreement MDQ: [ ] Increase [ ] Decrease
In Section 2. of Agreement substitute 0 MMBTU for MMBTU.

[ ] Revise Agreement MAC: [ ] Increase [ ] Decrease

In Section 2. of Agreement substitute MMBtu for MMBtu.

6. [X] Revise Service Options

Service option selected (check any or all):

[ ] LN [ ] SW [X] NB

7. [ ] The term of this Agreement is extended through _______________________.

8. [ ] Other:____________________________

This Amendment No. 2 becomes effective April 20, 2000.

Except as hereinabove amended, the Agreement shall remain in full force and
effect as written.

Agreed to by:

AGREED TO BY:

NATURAL GAS PIPELINE COMPANY OF AMERICA

 

THE PEOPLES GAS LIGHT AND COKE COMPANY

"Natural"

 

"Shipper"

 

 

 

By: /s/ David J. Devine

 

By: /s/ William E. Morrow

 

 

 

Name: David J. Devine

 

Name: William E. Morrow

 

 

 

Title: Vice President, Business Planning

 

Title: Executive Vice President

 

 

EXHIBIT A

DATED: April 28, 2000

EFFECTIVE DATE: April 20, 2000

 

COMPANY: THE PEOPLES GAS LIGHT AND COKE COMPANY

CONTRACT: 117119

 

RECEIPT POINT/S

 

County/Parish

 

PIN

 

MDQ

Name / Location

Area

State

No.

Zone

(MMBtu/d)

 

 

 

 

 

 

PRIMARY RECEIPT POINT/S

 

 

 

 

 

 

 

 

 

 

 

1. SABINEPL/NGPL HENRY PLT

VERMILION

LA

3592

05

25,000

VERMILION

 

 

 

 

 

INTERCONNECT WITH SABINE

 

 

 

 

 

PIPELINE COMPANY'S GAS PLANT

 

 

 

 

 

ON TRANSPORTER'S LOUISIANA

 

 

 

 

 

MAINLINE IN SEC. 21-T13S-R4E,

 

 

 

 

 

VERMILION PARISH, LOUISIANA.

 

 

 

 

 

 

 

SECONDARY RECEIPT POINT/S

All secondary receipt points, and the related priorities and volumes, as
provided under the Tariff provisions governing this Agreement.

RECEIPT PRESSURE, ASSUMED ATMOSPHERIC PRESSURE

Natural gas to be delivered to Natural at the Receipt Point/s shall be at a
delivery pressure sufficient to enter Natural's pipeline facilities at the
pressure maintained from time to time, but Shipper shall not deliver gas at a
pressure in excess of the Maximum Allowable Operating Pressure (MAOP) stated for
each Receipt Point. The measuring party shall use or cause to be used an assumed
atmospheric pressure corresponding to the elevation at such Receipt Point/s.

RATES

Except as provided to the contrary in any written agreement(s) between the
parties in effect during the term hereof, Shipper shall pay Natural the maximum
rate and all other lawful charges as specified in Natural's applicable rate
schedule.

FUEL GAS AND GAS LOST AND UNACCOUNTED FOR PERCENTAGE (%)

Shipper will be assessed the applicable percentage for Fuel Gas and Gas Lost and
Unaccounted For.

TRANSPORTATION OF LIQUIDS

Transportation of liquids may occur at permitted points identified in Natural's
current Catalog of Receipt and Delivery Points, but only if the parties execute
a separate liquids agreement.

 

 

EXHIBIT C

DATED April 28, 2000

EFFECTIVE DATE: April 20, 2000

 

COMPANY: THE PEOPLES GAS LIGHT AND COKE COMPANY

CONTRACT: 117119

 

Pursuant to Natural's tariff, an MDQ exists for each primary transportation path
segment and direction under the Agreement. Such MDQ is the maximum daily
quantity of gas which Natural is obligated to transport on a firm basis along a
primary transportation path segment.

A primary transportation path segment is the path between a primary receipt,
delivery, or node point and the next primary receipt, delivery, or node point. A
node point is the point of interconnection between two or more of Natural's
pipeline facilities.

A segment is a section of Natural's pipeline system designated by asegment
number whereby the Shipper under the terms of their agreement based on the
points within the segment identified on Exhibit C have throughput capacity
rights.

The segment numbers listed on Exhibit C reflect this Agreement's path
corresponding to Natural's most recent Pipeline System Map which identifies
segments and their corresponding numbers. All information provided in this
Exhibit C is subject to the actual terms and conditions of Natural's Tariff.

 

 

EXHIBIT C

DATED April 28, 2000

EFFECTIVE DATE: April 20, 2000

 

COMPANY: THE PEOPLES GAS LIGHT AND COKE COMPANY

CONTRACT: 117119

 

Segment

 

Upstream

 

Forward/Backward

 

Flow Through

Number

 

Segment

 

Haul(Contractual)

 

Capacity

18

 

0

 

F

 

0

20

 

18

 

F

 

0

22

 

20

 

F

 

0

23

 

24

 

B

 

25,000

24

 

0

 

B

 

0

25

 

23

 

B

 

25,000

26

 

22

 

F

 

0

26

 

25

 

F

 

25,000

27

 

26

 

F

 

25,000

28

 

27

 

F

 

25,000

31

 

28

 

F

 

25,000

 

 

EXHIBIT D - (NB Service Option)

DATED April 28, 2000

EFFECTIVE DATE: April 20, 2000

 

COMPANY: THE PEOPLES GAS LIGHT AND COKE COMPANY

CONTRACT: 117119

 

FTS-NB DELIVERY POINT/S

 

 

 

 

 

NB

 

 

 

 

 

Service

 

County/Parish

 

PIN

 

MDQ

Name / Location

Area

State

No.

Zone

(MMBtu/d)

 

 

 

 

 

 

1. PGLC/NGPL CRAWFORD COOK

COOK

IL

904360

08

25,000

INTERCONNECT WITH THE

 

 

 

 

 

PEOPLES GAS LIGHT AND COKE

 

 

 

 

 

COMPANY AT TRANSPORTER'S

 

 

 

 

 

CRAWFORD METER STATION IN

 

 

 

 

 

SEC. 34-T39N-R13E, COOK COUNTY,

 

 

 

 

 

ILLINOIS.

 

 

 

 

 

 

 

NGPL STORAGE AGREEMENTS DEDICATED TO FTS-NB SERVICE

:



113417

THIRD PARTY STORAGE PROVIDER/POINT NO.

 

County/Parish

 

PIN

 

MDQ

Name / Location

Area

State

No.

Zone

(MMBtu/d)

 

SPSSO Agreement No.*

*FTS-NB Service utilizing a Third Party Storage Point (as such term is defined
in Natural's Tariff) is expressly contingent upon the continuing existence of a
valid SPSSO Agreement and Operational Balancing Agreement at such point.

 

 

Contract No. 117119